Citation Nr: 1758212	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for paralysis agitans (Parkinson's disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran was provided an April 2015 hearing via video teleconference before the undersigned Veterans Law Judge and the transcript is associated with the claims file.

The Veteran's claim for service connection for Parkinson's disease was originally denied in a November 2009 rating decision which was not appealed.  New and material evidence would ordinarily be required to reopen this claim. 38 U.S.C. § 5108 (2012).  However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for Parkinson's disease as secondary to exposure to contaminants in the water supply of certain United States Marine Corps installations.  See 82 Fed. Reg. 4,173 (January 13, 2017) codified as 38 C.F.R. 3.307(a)(7) and 38 C.F.R. 3.309(f).  The final rule noted that VA will apply this rule in adjudicating claims pending before the VA as of the effective date of this regulation, which is March 14, 2017.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  Under such circumstances, a subsequent claim does not constitute a reopening of the previously denied claim because the change in law itself changes the factual basis of the claim. Id. at 289. Accordingly, the Board will adjudicate the claim using the amended regulation as it was pending before the VA on March 14, 2017.


FINDINGS OF FACT

1. The Veteran was diagnosed with Parkinson's disease after service.

2. The Veteran was presumptively exposed to contaminants during active service.




CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contended that service connection for Parkinson's disease is warranted on a presumptive basis because he was exposed to contaminants while he was stationed at United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina ("Camp Lejeune").  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131, 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran was exposed to contaminants in the water supply during active service and Parkinson's disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(7) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116; 38 C.F.R. § 3.309(f).

A veteran who, during active military, naval, or air service, served 30 days (consecutive or nonconsecutive) or more at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987, shall be presumed to have been exposed during such service to contaminants in the water supply, unless there is affirmative evidence to establish that the veteran was not exposed to any such contaminant during that service.  Service at Camp Lejeune includes any service within the borders of the entirety of the United States Marine Corps Base Camp Lejeune and Marine Corps Air Station New River, North Carolina.  38 C.F.R. § 3.307 (a)(7)(iii).  

In this case, the Veteran's DD 214 and service personnel records reflect that he worked as an aircraft communications and electrical systems technician and that he was stationed at Marine Corps Air Station New River.  Personnel records also confirm service at the Marine Corps Air Station New River and reflect he was there for over 30 days.  The Veteran also testified that he was exposed to certain chemicals when he cleaned electronic parts and jet fuel, and that he drank from the water on base.  The Veteran also submitted a buddy statement from a veteran who performed the same job and was exposed to the same chemicals as the Veteran did at Marine Corps Air Station New River, North Carolina and who later developed Parkinson's disease.

The Board finds the evidence submitted by the Veteran to be credible.  As such, the Veteran's exposure to contaminants in the water supply while stationed at Camp Lejeune is conceded.

Private and VA medical records indicate that he began experiencing symptoms of Parkinson's disease as early as age 35, and he testified that he was diagnosed with the disease in 2002.  VA medical records indicate that the Veteran was being treated for Parkinson's disease at Evansville VA Health Care Center after service.  

The Veteran was exposed to contaminants in the water supply while stationed at Camp Lejeune, and subsequently manifested Parkinson's disease after separation from service.  Given these facts, and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for Parkinson's disease is warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


